Citation Nr: 0916402	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fracture, T-12 (thoracolumbar spine 
disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to September 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The April 2003 rating decision, pursuant to an increased 
rating claim received on July 22, 2002, confirmed and 
continued a noncompensable rating for the Veteran's service-
connected thoracolumbar spine disability.  During the 
pendency of this appeal process, a rating decision, dated in 
September 2007, increased the evaluation of the Veteran's 
service-connected thoracolumbar spine disability to 20 
percent, effective July 22, 2002 (date of receipt of claim 
for increase).  As the Veteran has continued to express 
dissatisfaction with the 20 percent rating, and the rating is 
less than the maximum under the applicable schedular 
criteria, the claim remains on appeal.   See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (noting that a veteran is presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum benefit is awarded).

The Board notes that statements made by the Veteran reflect 
his assertion that service connection is warranted for 
hammertoes of his left foot as secondary to his service-
connected thoracolumbar spine disability.  See Statement in 
Support of his claim, dated in January 2008.  The Board 
construes this evidence as raising an informal claim for 
secondary service connection.  (It is noted that a rating 
decision, dated in May 2004, denied service connection for 
"bilateral feet condition.")  As the RO has not yet 
adjudicated this issue, it is not properly before the Board.  
As such, this matter is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Veteran contends that his service-connected thoracolumbar 
spine disability is more disabling than the current rating 
reflects.  The Veteran also contends, among other things, 
that he has neurological manifestations of his service-
connected thoracolumbar spine disability that should be rated 
separately under Note (1) to the General Rating Formula for 
Diseases and Injuries of the Spine.  

Based upon its review of the Veteran's claims folders, the 
Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

During the course of this appeal, reports of VA treatment and 
examination have consistently documented complaints of lower 
extremity neurologic symptomatology (weakness, numbness, and 
paresthesias) as well as some neurologic complaints related 
to his upper extremities.  See, e.g., VA neurosurgery 
consultation, dated in April 2008.  The record also reflects 
that the Veteran has had frequent falls due to his neurologic 
manifestations in his lower extremities.  However, the record 
contains conflicting competent medical evidence regarding the 
etiology of these neurologic manifestations.  In the next 
paragraph, the Board will discuss some of the pertinent 
medical evidence regarding the Veteran's neurologic 
manifestations.

A VA treatment report, dated in September 2004, reflects an 
assessment of parasthesias of the lower extremities and notes 
"ETOH [alcohol] abuse vs other neuropathy perhaps due to 
diabetes."  The report of a VA examination, dated in July 
2007, notes that the Veteran had decreased sensation in the 
stocking distribution across his feet all the way up to his 
ankles towards the mid-legs but not in a radicular pattern.  
A report of an EMG, dated in January 2008, reflects severe 
peripheral polyneuropathy, primarily axonal, length 
dependent, typical for diabetes, deficiency states, toxins, 
dysporteinemias, and no evidence of cervical or lumbosacral 
radiculopathy with need for MR [magnetic resonance] to assess 
for thoracic myelopathy.  An April 2008 VA neurosurgery 
consultation report noted as medical history that the Veteran 
was diagnosed with idiopathic peripheral neuropathy, as there 
was no history of diabetes, alcohol use, or vitamin 
deficiency per a workup.  It was also noted than an 
electromyography (EMG) confirmed this and that a total spine 
MRI done for the workup showed cervical stenosis.  
Additionally, a VA intake report, dated in November 2008, 
notes that it is possible there are two separate processes 
occurring for the lower extremity neuropathy versus upper 
extremity.  It was further noted that the Veteran reported no 
alcohol use in several years.  A VA inpatient note, dated in 
October 2008, noted that the Veteran has bilateral lower 
extremity neuropathies related to multiple back injuries.  
See also VA X-rays of the lumbar spine, dated in December 
2007 (noting mild anterior wedging of T12, and L1 vertebral 
bodies, probably due to old axial loading injuries and mild 
degenerative spurring anteriorly and laterally, particularly 
at T11-12 and L2-3 laterally).  Here, most of the competent 
medical evidence of record, to include a VA examination in 
2007, does not provide sufficient clinical findings to permit 
discussion of whether the Veteran is entitled to a separate 
neurologic rating or ratings for any associated objective 
neurologic abnormalities of the upper and/or lower 
extremities per Note (1).

In light of the foregoing, the Board finds that clarification 
is necessary as to whether the neurologic manifestations of 
the lower and/or upper extremities are due to the service-
connected residuals compression fracture of T-12, or due to a 
nonservice-connected factor, because of the contradictory and 
unsupported medical evidence discussed above.  In sum, while 
there is an indication that the neurologic manifestations may 
be associated with the Veteran's service-connected 
thoracolumbar spine disability, the Board notes that the 
record does not contain sufficient competent medical evidence 
to award separate rating(s) for neurologic manifestations as 
part-in-parcel of his service-connected thoracolumbar spine 
disability.  As such, the Board finds that additional 
clinical assessment and medical opinion is needed to 
adequately address the Veteran's noted neurologic 
manifestations and the etiology thereof.  38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, during the pendency of this appeal, the Court, 
in a recent decision, outlined the notice that is necessary 
in a claim for an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  The Court held, in essence, 
that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  The Veteran has not been provided 
with such notice and the Board finds that corrective notice 
should be sent to the Veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue of entitlement 
to an evaluation in excess of 20 percent 
for residuals of compression fracture, T-
12, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and any other applicable legal 
precedent.

Provide the Veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for a disease and/or injury 
of the spine under 38 C.F.R. § 4.71a and 
the General Rating Formula for Diseases 
and Injuries of the Spine; and (4) 
examples of the types of medical and lay 
evidence the Veteran may submit to (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

2.  Schedule the Veteran for a VA 
examination with a neurologist, if 
available, to determine the nature and 
etiology of all current neurological 
symptomalogy of the upper and/or lower 
extremities.  The examiner should 
describe in detail all neurological 
manifestations and symptomatology and 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected residuals of 
compression fracture of T-12.  Any 
indicated diagnostic tests and studies 
must be accomplished, including an EMG 
and a nerve conduction study (NCS) to 
identify the symptoms due to the service-
connected residuals of compression 
fracture of T-12 as opposed to any 
nonservice-connected factor.  

Following a review of the service and 
post service medical records and 
objective examination/diagnostic tests, 
the examiner is specifically requested to 
identify any neurologic disorder found 
and indicate whether it constitutes a 
separate chronic condition or whether 
this condition is merely a symptom of 
another condition (which must be 
identified).  If found to be a separate 
chronic neurologic disorder, the examiner 
must indicate whether this neurologic 
disorder was proximately due to or 
chronically aggravated by the Veteran's 
service-connected residuals of 
compression fracture of T-12 or his 
active duty military service.  

For any neurologic manifestations deemed 
related to service or proximately due to 
or aggravated by his service-connected 
thoracolumbar spine disability, the 
examiner should indicate whether 
paralysis is present, and, if so, whether 
it is complete or incomplete.  If 
incomplete paralysis is present, the 
examiner should state whether it is mild, 
moderate, moderately severe, or severe.  
The affected nerve or nerves should also 
be identified.

It should also be noted whether or not 
the Veteran has intervertebral disc 
syndrome.  If so, the examiner should 
state whether the Veteran experiences 
incapacitating episodes as defined by VA 
regulations, and the frequency and total 
duration of these episodes over the 
course of the past 12 months.

The clinician is requested to provide a 
thorough rationale for all opinions, as a 
matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

If deemed necessary, the Veteran should 
also be scheduled for an orthopedic VA 
spine examination.  Perform all necessary 
tests, to include range of motion with 
consideration of any functional 
limitation due to weakness, fatigability, 
incoordination, or pain on movement.

3.  Thereafter, readjudicate the issue of 
entitlement to an evaluation in excess of 
20 percent for residuals of compression 
fracture, T-12, on appeal, considering 
all evidence.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


